Citation Nr: 1231825	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  08-04 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a dental condition, for compensation purposes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the St. Louis, Missouri, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which declined to reopen a previously denied claim of service connection for a dental condition.

In an October 2009 decision, the Board reopened the previously denied claim, and remanded the underlying service connection claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  During the processing of the remand directives, the AMC issued a November 2010 rating decision granting service connection for teeth #24 and #25 for treatment purposes only.  The AMC treated this as a full grant of the benefit sought on appeal, and returned the claims file to the RO.

However, the AMC's decision does not address the Veteran's claim on appeal for compensation; dental treatment is a completely separate benefit.  The Veteran notified VA that his claim on appeal had not in fact been fully addressed, and the RO continued processing the appeal with regard to compensation.  The matter has now been returned to the Board for further appellate consideration.

The Veteran testified at a July 2008 hearing before a Decision Review Officer (DRO) and at a September 2009 Board hearing before the undersigned.  Both were held at the RO, and transcripts are associated with the claims file.


FINDINGS OF FACT

1.  The Veteran sustained a trauma to the mouth in service, resulting in the loss of teeth #24 and #25.

2.  Diagnosed bone loss of the mandible is not caused or aggravated by the in-service trauma; it is the natural resorption process.


CONCLUSION OF LAW

The criteria for service connection of a dental condition for compensation purposes are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.150, Diagnostic Code 9913 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A May 2006 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has contended that there are additional service dental records which are not associated with the claims file, but the records received from the National Personnel Records Center (NPRC) appear complete with respect to dental records.  As the Veteran does not report hospitalization in service, there would be no independently maintained clinical records at any military care facility; outpatient records other than psychiatric treatment are associated with the service member's file at treatment, as was done here.  Nevertheless, VA has made repeated requests for clinical records and searched for potentially misfiled records, and has received negative replies in response.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were afforded the Veteran in December 2009 and June 2012; the examiners reviewed the claims file, and rendered the requested opinions with supporting rationale.  The first examiner was unable to review dental records from service, but considered an accurate factual history in opining.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Entitlement to dental treatment is not at issue here.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible.  In the case of loss of teeth, however, a disability exists only when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916, Note to Code 9913. 

Service treatment records, including dental records covering the entirety of the Veteran's period of active duty, indicate that he entered active duty missing four teeth, and having cavities or similar decay in 13 additional teeth, including teeth #24 and #25.  The process of resorption had begun at the site of five teeth; bone loss was documented.  Over the course of service, the Veteran had eight teeth extracted, and was fitted with upper and lower partial dentures, to include preparation of the locations.

The Veteran reports that during basic training, while engaged in a bayonet drill, he was struck in the mouth with the butt of a rifle.  He sought treatment, but due to infection following the trauma, two teeth, #24 and #25, had to be extracted.  Service treatment records are consistent with the Veteran's allegations.  They show that these two teeth were removed in September 1967, soon after entry into active service, during the period when he would have been undergoing the training and drills he describes.  The Veteran is competent to report the events he experienced, as well as to describe the course of treatment he underwent.  Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is no basis reflected in the record to question the Veteran's credibility, particularly in light of the corroboration in medical records.  Accordingly, the fact of dental trauma to teeth #24 and #25 is established.

The Veteran maintains that this trauma lead to the eventual loss of all his teeth; he alleges that in removing teeth #24 and #25 and preparing the location for a prosthetic, dentists excessively filed the lower jaw.  This resulted in a poor fitting partial that damaged other teeth, causing tooth decay and leading to a slippery slope ending with full dentures of the lower jaw and partial dentures of the upper.  

While the Veteran is competent to report the history of his treatment, as he experienced such through his five senses, he is not competent to offer an opinion on etiology or causation when such an opinion relies upon the application of specialized training or knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  This is not a situation where the Veteran observed direct cause and effect relationship, as with the removal of teeth #24 and #25.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  It instead requires the potential relationship of the in-service trauma to a long-term progressive degenerative condition, involving multiple factors.  The competent medical evidence of record is determinative.

In February 2005, Dr. RPL, the Veteran's treating dentist, submitted a letter stating that there was a "substantial amount of bone missing" from the right lower jaw; the left was within normal limits.  The difference in the bone ridges caused instability in his lower denture.  Dr. RPL did not offer any opinion linking the current status to service; he did not mention or discuss service in any way.  He had treated the Veteran since the early 1990's; complete records were requested by VA in May 2006, but only a set of June 2006 photographs of dental x-rays dated from 1999 to 2003 were received in response.

A VA examination was conducted in December 2009; the examiner reviewed the claims file, but stated that dental records from service were not present.  However, the Veteran provided an accurate history of the trauma to teeth #24 and #25 and the resulting extraction, as well as subsequent developments.  The doctor also specifically referenced the testimony the Board has found to be credible.  The examiner noted that in x-rays provided by Dr. RPL, "substantial resorption" was shown over the time period represented.  The examiner found that there was no bone loss of the mandible or maxilla; instead, he stated that "progressive, natural mandibular and maxillary bone alveolar resorption is occurring."  The examiner commented that the "bone filing" described by the Veteran was a routine process by which sharp places, undercuts, and excessive thickness were removed to allow the wearing of full dentures.  The alveolar resorption responsible for the current bone loss was unrelated to this filing.  Instead, the bone shrank following the extraction of teeth.  The examiner noted that the difference in the levels of resorption on the left and right sides of the jaw was accounted for by the fact that the teeth had been missing from one side longer than the other.  Further, resorption was an inexact process and varied in speed in different people and in different locations.  Moreover, the examiner stated that the routine preparation of teeth to accept the metal parts needed for a removable denture represented a minor procedure that did not make teeth more susceptible to loss.

The Veteran was again examined in June 2012; the examiner reviewed the complete claims file, to include the service dental records.  Additionally, the Veteran provided an accurate treatment history for consideration.  No anatomical loss of bone from the mandible or maxilla was noted.  The doctor found that while teeth #24 and #25 were lost as a result of trauma in service, this loss "was in no way the cause" of the loss of additional teeth.  The Veteran entered service with periodontal disease, and had demonstrated poor dental care prior to service, requiring the extraction of a number of "broken and grossly decayed teeth."  Further, the process of "bone filing" is commonplace step to smooth an extraction site and speed healing prior to fitting a partial or full denture.  This preparation is not deep, and does not compromise the other teeth.  It could not therefore have lead to the loss of additional teeth.  That loss was due to the extensive periodontal disease.  Finally, the bone loss was the natural result of shrinkage in the alveolar bone following tooth extraction.  One side of the mandible had shrunk more than the other because of a ten year gap between the extractions of teeth on the respective sides.  

It is undisputed that there has been a loss of bone mass of the jaw, particularly in the mandible.  However, the medical evidence of record addressing the cause of such is equally clear: the loss is the normal progressive process of resorption as the result of tooth extractions.  It is not the result of trauma to the mouth; the overwhelming majority of the Veteran's extractions, particularly on the right side he complains makes fitting a denture uncomfortable, are due to advanced tooth decay and poor hygiene unrelated to the established trauma to the two front lower teeth, #24 and #25.

Even a secondary connection to the trauma is not established.  It is true, according to the competent and credible lay evidence as well as the expert medical opinions, that filing of the extraction site would have actually occurred.  This is a standard procedure for fitting a dental prosthetic.  The dental experts certify, however, that the process involves only shallow removal of the area, and does not damage or compromise the other teeth in any way.  Their decay was already present, and was the eventual cause of their extraction, not the installation of an adjacent device.  

Moreover, the doctors have stated that the extent of bone loss is consistent with the natural progress of resorption.  The trauma to the mouth did not accelerate the process or aggravate it.  Even the statement of Dr. RPL supports this; the left side of the mouth was within normal limits; the right reflected bone loss.  As both VA examiners explained, this was entirely consistent with the time differential between the extractions on the left and right sides of the mouth.

In sum, the competent and credible evidence of record establishes that the documented loss of bone mass in the maxilla and mandible is the result of the natural progress of resorption.  The resorption itself is the result of multiple tooth extractions unrelated to the in-service trauma to teeth #24 and #25; the extensive decay and periodontal disease which required the extractions were present prior to entry into service.  

Bone loss due to any cause other than trauma or a bone disease such as osteomyelitis is not a service connectable disability.  The loss of the alveolar process, as happens in resorption, is specifically excluded from service connection when attributable to the periodontal disease process.  38 C.F.R. § 4.150, Note.  Because the overwhelming weight of the competent and credible evidence establishes that the bone loss here is the result of periodontal disease and not trauma, service connection for the claimed dental condition for compensation purposes may not be awarded.



	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a dental condition for compensation purposes is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


